Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 5-19 are allowed. 
Sakai et al. (US 2009/0244726, hereinafter Sakai) and Belenkii et al. (US 2012/0173143, hereinafter Belenkii) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Sakai and Belenkii fails to teach or suggest “…wherein the focus adjustable lens comprises a liquid lens, wherein the liquid lens comprises: a conductive liquid; an insulative liquid; an electrode, a first plate having a cavity, the conductive liquid and the insulative liquid being disposed in the cavity; and a second plate and a third plate, the first plate being disposed between the second plate and the third plate2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 7.
Independent claims 18 and 19 recite similarly allowed limitations.
Dependent claims 5-17 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai and Belenkii are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Sakai discloses, a lens assembly, comprising: a holder (10) comprising a sidewall having a hole (H1-H4); a focus adjustable lens unit (11-16) comprising at least a portion disposed in the hole (fig 1); and an adhesive member coupling the holder and the focus adjustable lens unit (par [0029]), wherein the focus adjustable lens unit comprises a focus adjustable lens (11-16) and a spacer (SP1-SP4) disposed surrounding a lateral surface of the focus adjustable lens (par [0028], fig 1).
Belenkii discloses and wherein the adhesive member is disposed on the spacer (par [0040], fig 7).
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696